Citation Nr: 0731261	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, evaluated as 10 percent disabling for the period 
from June 26, 2001, to October 31, 2002; as 20 percent 
disabling for the period from November 1, 2002, to August 27, 
2004; as 60 percent disabling for the period from August 28, 
2004, to May 31, 2007; and as 20 percent disabling from June 
1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to October 
1998.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As to the procedural posture of this instant claim, as 
further discussed below, during the appellate period, the 
veteran's service-connected cervical spine disability at 
issue was assigned varied disability ratings, effective from 
varied dates.  Hence, the instant matter has been 
characterized as shown on the title page of this decision to 
reflect the staged ratings.  

In July 2007, the veteran provided testimony at a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  From June 26, 2001, to October 31, 2002, the objective 
and probative medical evidence of record demonstrates that 
the veteran's service-connected cervical spine disability was 
manifested by subjective complaints of pain and stiffness 
with some limitation of motion, but was not manifested by 
either ankylosis, moderate limitation of cervical motion, 
intervertebral disc syndrome (moderate with recurring attacks 
or causing incapacitating episodes having a total duration of 
at least two weeks), or moderately severe impairment of the 
cervical spinal muscles.

2.  From November 1, 2002, to August 27, 2004, the objective 
and probative medical evidence of record demonstrates that 
the veteran's service-connected cervical spine disability was 
manifested by subjective complaints of pain with stiffness 
and limited motion, but not was manifested a severe 
limitation of motion, by a severe cervical intervertebral 
disc syndrome, by findings consistent wit incapacitating 
episodes having a total duration of at least four weeks, or 
by cervical ankylosis.

3.  From August 28, 2004, to May 31, 2007, the objective and 
probative medical evidence of record demonstrates that the 
veteran's service-connected cervical spine disability was 
manifested by subjective complaints of pain, limited motion, 
stiffness and flare-ups, but was not manifested by 
unfavorable ankylosis of the entire spine, nor was mild to 
moderate functional loss due to neurological impairment 
demonstrated.  

4.  From June 1, 2007, the objective and probative medical 
evidence of record demonstrates that the veteran's service-
connected cervical spine disability is manifested by 
subjective complaints of chronic pain and stiffness but has 
not been manifested by forward flexion of the cervical spine 
limited to 15 degrees or less, or by favorable ankylosis of 
the entire cervical spine.


CONCLUSIONS OF LAW

1.  From June 26, 2001, to October 31, 2002, the schedular 
criteria for a rating in excess of 10 percent for a cervical 
spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic 
Codes (Codes) 5003, 5287, 5290, 5293, 5320 (2001), effective 
prior to September 23, 2002; 38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

2.  From November 1, 2002, to August 27, 2004, the schedular 
criteria for a rating in excess of 20 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Code 5237 (2007), 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003), effective September 26, 
2003 ; 38 C.F.R. § 4.71a, Codes 5003, 5287, 5290, 5293 (2002) 
and Codes 5237, 5242, and 5243 (2003).

3.  From August 28, 2004, to May 31, 2007, the schedular 
criteria for a rating in excess of 60 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5237, 5242, and 5243 (2007).

4.  From June 1, 2007, the schedular criteria for a rating in 
excess of 20 percent for a cervical spine disability have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  See October 2005 letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 
2007), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Given the Board's denial of the veteran's claim for an 
increased rating, he is not prejudiced by any faulty notice.  
As set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

In the present appeal, the veteran has been provided with 
various forms of notice which notified him of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the veteran 
on this element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, throughout the appellate period the veteran was 
repeatedly informed of the need to submit evidence which 
would show entitlement to an increased evaluation.  Moreover, 
given the fact that any evidence the appellant would submit 
after any remand would not result in an earlier effective 
date, 38 C.F.R. § 3.400(o)(2) (2007), any failure to provide 
notice addressing how effective dates are assigned was 
harmless.

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was also provided the 
opportunity to present pertinent evidence and testimony 
during his 2007 hearing before the undersigned.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

II. Factual Background

The procedural history/posture of this case shows that, in 
pertinent part, the veteran submitted a claim for an 
increased rating for his cervical spine disorder on June 26, 
2001.  At that time his service-connected disability was 
characterized by the RO as "cervical spine strain" and was 
rated 10 percent disabling, under Diagnostic Codes (Codes) 
5320 and 5290.  In the October 2001 rating decision on 
appeal, the RO continued the 10 percent rating then in effect 
for the "cervical spine strain."  The veteran submitted a 
notice of disagreement to that decision in August 2002.  An 
October 2002 rating decision assigned a temporary 100 percent 
evaluation pursuant to 38 C.F.R. § 4.30 from August 8, 2002.  
The 10 percent rating was then back in effect from November 
1, 2002.  A February 2003 rating decision assigned a 20 
percent rating for the veteran's "cervical spine strain," 
effective from November 1, 2002.  Codes 5320 and 5290 were 
again utilized.  

Following the issuance of a statement of the case in July 
2003, the veteran perfected his appeal by the submission of a 
substantive appeal in August 2003.  In January 2005, the RO 
increased the disability assigned to the veteran's cervical 
spine disorder, now characterized as "degenerative disc 
disease, cervical spine with disc bulge at C2-3, disc 
herniation at C3-4, and spinal fusion of C5 and C6," to 60 
percent, effective from August 28, 2004.  A July 2006 rating 
decision informed the veteran of the RO's proposal to reduce 
the disability rating then assigned to his service-connected 
cervical spine disorder to 10 percent.  He was notified of 
this as part of a November 2006 letter, which informed him 
that he could request a hearing concerning the proposed 
reduction, and that he could also, within 60 days, submit 
medical or other evidence to VA essentially showing why VA 
should not implement this reduction action.  He supplied 
additional evidence to VA in January 2007.  As part of a 
March 2007 supplemental SOC (SSOC) the RO informed the 
veteran that the disability evaluation assigned to his 
cervical spine disability had been decreased to 20 percent, 
effective from June 1, 2007.  He did not perfect an appeal as 
to the reduction.  

The relevant medical evidence of record includes the report 
the report of a July 2000 VA MRI examination that reflects a 
diagnosis of right paracentral disc extrusion at C3-C4 which 
likely extends inferiorly and narrows the right neural 
foramen, likely impinges the right C5 nerve root, and 
compresses the right anterior cervical cord.  

The report of a November 2000 private examination included 
diagnoses of cervical spondylosis and traumatic disc disease.  
At that time, minimal tenderness in the cervical spine on 
range of motion was noted.

A September 2001 private medical report shows that the 
veteran complained of upper back, neck, and shoulder pain.  
Examination showed trigger points in the trapezius muscles 
and parascapular areas.  No spinal process tenderness was 
observed.  Neurological examination showed no definite 
sensory deficits.  

A private medical record dated in October 2001 shows that a 
rheumatologist indicated that the veteran was restricted from 
lifting more than 30 pounds.  Left shoulder bursitis was 
diagnosed.  

The report of a March 2002 VA MRI examination includes a 
diagnosis of bilateral paracentral disc extrusion.  
Examination showed reduction of triceps reflexes bilaterally 
and a pattern of reduced sensation in C8 distribution, 
suggesting the possibility of a C8 radiculopathy.  EMG 
(electromyography) testing 10 months earlier was reported to 
show no findings suggestive of cervical radiculopathy or 
significant peripheral compression neuropathy.  

Employment records show that the veteran called his employer 
several times between May 2002 and March 2003 concerning his 
either not being able to report for work, or to inform his 
employer that he would be late.  

A July 2002 private medical record notes a diagnosis of 
herniated cervical disc at C5-6.  

A July 2002 letter from a private physician states that the 
veteran was scheduled to undergo an anterior cervical 
discectomy and fusion over the C5-6 level on August 8, 2002, 
and that he would be out of work for approximately 12 weeks.  

The report of a January 2003 VA orthopedic examination shows 
that the veteran complained of progressive neck pain and left 
arm radicular pain with numbness and weakness.  A history of 
2002 cervical spine surgery was provided by the veteran.  The 
veteran indicated that, since the surgery, the severity of 
his left arm symptoms had significantly decreased, but that 
he continued to have chronic and persistent neck pain.  He 
complained of significant neck pain about three times a week, 
with rest, muscle relaxants, and nonsteroidial anti-
inflammatory agents, alleviating the pain.  He added that, 
during flare-ups, the stiffness worsened.  He also complained 
of pain at the end of the day, and of some bilateral hand 
numbness.  The radicular-type pain occurred approximately 
once every 7 to 10 days into his left arm.  

The examiner reported that it was unlimited as to how far and 
for how long the veteran could walk.  His neck was noted not 
to limit his activities of daily living.  The veteran did 
assert that he missed one day of work every two weeks due to 
his neck pain, and that on these days he was essentially 
restricted to his house.  Examination of the cervical spine 
revealed that the veteran was able to flex to 30 degrees with 
pain, extend to 20 degrees with pain, axial rotate to 30 
degrees bilaterally, and laterally bend to 20 degrees (left) 
and 25 degrees (right).  No obvious muscle spasm was noted, 
though some paraspinal muscle tenderness was reported.  No 
postural or fixed deformities of the spine were present, and 
normal neurologic sensation was observed.  The examiner noted 
the presence of degenerative joint disease of the cervical 
spine, and added that the veteran's radicular symptoms and 
surgery were connected to his service-connected cervical 
spine disability.  

An April 2003 private MRI report of the veteran's cervical 
spine showed anterior fusion at C5-C6 by metallic apparatus 
and small disc bulges at C3-C4 and C4-C5.

An April 2004 VA pain clinic report shows that the veteran 
complained of neck pain, as well as muscle spasm restricting 
his range of motion.  He also complained of tingling down his 
left arm into his hand.  The veteran reportedly worked as a 
welder.  EMG testing was reported not to show cervical 
radiculopathy.  

The report of a July 2004 private MRI examination shows that 
the most significant findings were noted at C2-C3 and C3-C4 
with right paracentral and lateral disc bulge at C2-C3 and 
right paracentral and lateral disc herniation at C3-C4 with 
narrowing of right lateral recess and the neural foramina.  

A VA pain clinic record dated August 30, 2004, shows that the 
veteran was seen to receive an epidural steroid injection.  
The diagnosis was cervicalgia status post cervical fusion at 
C-5-C6.

A form completed by a private physician in August 2004 shows 
that, due to neck pain with radiculopathy, the veteran 
required bed rest and epidural injections.  It was added that 
the veteran had been unable to work from August 28, 2004 to 
October 5, 2004.  

Private medical notes, both dated in November 2004, are also 
on file.  One indicates that the veteran could return to work 
without limitation on November 22, 2004; and the second note 
states that the veteran could return to work without 
limitation on November 23, 2004.  

A letter dated in April 2005 from the veteran's employer 
indicates that the veteran was approved for short term 
disability from April 14, 2005, to July 24, 2005.  Private 
medical records dated in July 2005 show that the veteran was 
instructed not to lift objects weighing more than 5 pounds 
over the level of his shoulders.  Steroid trigger therapy 
over the next two weeks was also documented.  

An October 2005 private MRI report of the veteran's cervical 
spine included an impression of C2-C3 right paracentral focal 
annular disc bulge, C3-C4 right paracentral disc osteophyte 
complex, and fusion of C5-C6 with no evidence of abnormal 
contrast enhancement.

The report of a December 2005 VA orthopedic examination 
report shows that the veteran complained of cervicobrachial 
pain; 75 percent attributed to his neck and 25 percent 
attributed to his arm pain (right greater than left).  He 
said that bending and turning his neck aggravated his 
symptoms.  He described repetitive movements as causing him 
functional limitation.  He had flare-ups two to three days a 
month, at which time he was unable to get out of bed.  The 
veteran claimed he was bedridden for 24 hours or more 30 to 
45 days in the past year because of pain.  He was noted to be 
able to walk one mile before being required to stop due to 
pain.  The veteran indicated that he was usually able to 
perform activities of daily living.  He was still working on 
a full-time basis and reported not working from May to August 
due to recovery from carpal tunnel release treatment and back 
pain

Objective examination revealed cervical range of motion 
findings reflective of 45 degrees of flexion, 30 degrees of 
extension, 45 degrees of bilateral lateral flexion, and 80 
degrees of bilateral lateral rotation.  Some wincing on range 
of motion testing was observed.  Some discomfort on palpation 
of the spine was elicited.  No evidence of spasm or weakness 
was shown.  No fixed cervical spine deformity was noted.  The 
veteran's anterior cervical discectomy wound site was well 
healed.  Neurologic examination showed that cranial nerves 
(II-XII) were intact.  The veteran had no pinprick, light 
touch, or proprioceptive function throughout.  The examiner 
commented that, regarding intervertebral disk syndrome, that 
the veteran did have a radicular component to both his 
cervical and lumbar pain.  However, neither was noted to be 
localizing as it did not involve any changes.  The veteran 
informed the examiner that he had been prescribed 24 hours of 
bed rest 10 times during the past year by a "PAC" 
(Certified Physician Assistant), M. C., under the guidance of 
Dr. J.  

The VA examiner supplied a diagnosis of cervical and lumbar 
spondylosis with a radicular component.  The examiner added 
that, he was unable to localize specifically which particular 
level was responsible for the veteran's radiculopathy due to 
the absence of any well-defined dermatomal distribution, 
weakness, or reflex changes.  The examiner added that 
cervical and lumbar spondylosis was extremely common for the 
veteran's age group.  Regarding the veteran's functional 
impairment, the examiner pointed out that the veteran worked 
full time.  The veteran was also noted to complain of 
problems associated with his quality of life, such as his 
inability to participate in recreational activities and 
occasional impairment concerning his activities of daily 
living.  

Review of VA medical records on file, dated from January to 
July 2006, make no mention of either complaints or diagnoses 
concerning his claimed cervical spine disorder.  

An August 2006 private MRI report, showing the name of the 
referring physician as C. (the same as the previously 
mentioned PAC), includes a diagnosis of anterior cervical 
fixation with normal cervical alignment, and multiple exit 
foraminal narrowing.  

The report of a February 2007 VA fee-basis orthopedic 
examination report shows that while the veteran was employed 
as a mechanical electrician, he indicated that he missed 
three months of work in the last year due to recurrent 
mechanical neck pain.  He complained of both sharp and dull 
pain affecting his cervical spine, together with radiation 
into both upper extremities (left greater than right).  The 
veteran gave a history of one episode of incapacitating neck 
pain that required 16 days of bed rest in the past year.  

Objective examination, the veteran had normal cervical spine 
contour, with moderate paraspinal muscle spasm from the 
occiput to C6.  Cervical range of motion findings were 
reported to show 30 degrees of flexion (45 degrees - normal), 
20 degrees of extension (45 degrees -- normal), 20 degrees of 
side bending [lateral flexion] (45 degrees -- normal), and 60 
degrees of bilateral lateral rotation (80 degrees -- normal).  
Upper extremity motor function was rated 5/5.  Reflexes, 
biceps, brachioradialis, and triceps were all 1+ for the 
bilateral upper extremities.  X-ray examination showed normal 
mineralization.  Anterior cervical plate was transfixing C5-6 
with a solid fusion.  Early narrowing in the C3-4, C4-5 disc 
spaces above the fusion mass was observed.  No acute fracture 
or dislocation was present.  The diagnoses included cervical 
degenerative disc disease without significant radiculopathy, 
and moderate mechanical neck pain with loss of motion 
secondary to the disc disease.  Functionally, the examiner 
opined that the veteran's cervical spine disorder caused him 
difficulty in looking up, reaching overhead, and pushing or 
pulling.  

During his July 2007 Board hearing, the veteran essentially 
argued that his service-connected cervical spine disability 
was worse than it was presently evaluated.  See page two of 
hearing transcript (transcript).  He noted that he received 
injections about three times a year (see page three of 
transcript), and that he was confined to bed several times a 
month (see page five of transcript) due to his cervical spine 
problems.  He added that he had been awarded employment-
related short term disability for a period of three to five 
months.  See pages nine and 10 of transcript.  

III. Legal Analysis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2007)).  An omission was then corrected by reinserting two 
missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made 
effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision in October 2001, and under the new 
regulations in subsequent rating decisions during the 
pendency of this appeal.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under 38 C.F.R. § 4.71a, Code 5293 (2001) a 10 percent rating 
was in order for a mild intervertebral disc syndrome.  A 20 
percent rating was in order for a moderate intervertebral 
disc syndrome, with recurring attacks.  Id.  A 40 percent 
rating required a severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  Id.

Under the criteria in effect prior to September 26, 2003, 
Code 5003 (2003), degenerative arthritis, was to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

Limitation of motion of the cervical spine was rated under 38 
C.F.R. § 4.71a, Code 5290 (2001).  Under that code, 
limitation of motion of the cervical spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate, or a 30 percent evaluation if it was 
severe.  Id.  

Under 38 C.F.R. § 4.71a, Code 5287 (2001), a 30 percent 
rating was available for favorable cervical ankylosis.

Under 38 C.F.R. § 4.71a, Code 5285 (2001), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases with vertebral fracture, the 
rating was to be in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable vertebral 
body deformity.  Id.

Pursuant to 38 C.F.R. § 4.73, Code 5320, a 10 percent 
disability rating is assignable for moderate impairment of 
muscle group XX when the injury is in the cervical and dorsal 
region.  A 20 percent disability rating is assigned for 
moderately severe impairment to the cervical and dorsal 
region, and a 40 percent disability rating is assigned for 
severe injury to the cervical and dorsal region.  38 C.F.R. 
§ 4.73, Code 5320.

As noted above, Code 5293 was revised, effective September 
23, 2002.  The new Code provides that intervertebral disc 
syndrome is to be evaluated either on the total duration of 
incapacitating episodes over the prior 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that a 20 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the prior 12 months.  A 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the prior 12 
months.  A 60 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the 
prior 12 months.  

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  

Also effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Then, the rating criteria were again revised effective on 
September 26, 2003, and the cervical spine disorder at issue 
may now be appropriately rated under, as the criteria is 
identical, 38 C.F.R. § 4.71a, Codes 5237 (cervical strain), 
5242 (degenerative arthritis of the spine), or 5243 
(intervertebral disc syndrome).  These code sections may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent evaluation requires either forward 
flexion of the cervical spine to 15 degrees of less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a (2007), effective September 26, 2003. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially identical to the 
criteria, as noted above, utilized to rate intervertebral 
disc syndrome which became effective September 23, 2002.  

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2007).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A. Rating in Excess of 10 Percent for a Cervical Spine 
Disability, from June 26, 2001 to October 31, 2002

For the period from June 26, 2001, to October 31, 2002, the 
Board finds that the preponderance of the objective and 
probative medical evidence of record is against a rating in 
excess of 10 percent for veteran's cervical spine disability 
(then characterized as "cervical spine strain").  The RO's 
assignment of a 10 percent rating, pursuant to Codes 5320 and 
5290, was appropriate.  

Review of the medical evidence dated during this specific 
time period, as set out in detail above, notes that on 
September 2001 private neurological examination, no definite 
sensory deficits were detected, and that cervical disc 
disease was evident in October 2001.  The veteran was, in 
October 2001, instructed to lift no more than 30 pounds.  A 
March 2002 VA MRI examination report noted findings only 
"suggestive" of cervical radiculopathy.  The veteran later 
underwent cervical spine surgery in August 2002.  

Therefore, for the specific period time at issue, the 
veteran's symptomatology did not approach or even approximate 
the requisite criteria for a rating in excess of 10 percent 
under the relevant rating Codes 5287, 5290, 5293, or 5320 
(2001).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.73, 71a; DeLuca.  
Clearly, cervical spine anklyosis was not demonstrated.  
Also, moderate limitation of cervical spine range of motion 
was not reflected during this time.  Further, although it was 
suggested that radiculopathy may have been present in March 
2002, and even if consideration of intervertebral disc 
syndrome pursuant to Code 5293 (2001) was necessary, the 
totality of the veteran's clinical symptoms of record at this 
time did not warrant a finding of moderate intervertebral 
disc syndrome with recurring attacks.  In addition, while on 
private examination in September 2001, examination trigger 
points in the trapezius muscles and parascapular areas were 
reported, at no time during the period in question (June 26, 
2001, to October 31, 2002) was moderately severe impairment 
to the spinal muscles affecting the cervical and dorsal 
region documented.  See Code 5320.

As for the period from September 23, 2002 to October 31, 
2002, under the new rating criteria effective September 23, 
2001, and even conceding that an intervertebral disc syndrome 
was present during this short period of time, the clinical 
evidence supporting a finding of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the prior 12 months is still clearly not 
present.  As such, for the period from September 23, 2002, to 
October 31, 2002, a rating higher than 10 percent for a 
cervical spine disability under Code 5293 (revised September 
23, 2002) was not warranted.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical spine 
disability, consistent with the regulations effective from 
September 23, 2002, this would still not result in a rating 
higher than 10 percent.  See e.g., 38 C.F.R. § 4.14 (2007).  
An identifiable service-connected cervical neurological 
component was not demonstrated between September 23, 2002, 
and October 31, 2002.  

B. Rating Above 20 Percent for a Cervical Spine Disability, 
from November 1, 2002 to August 27, 2004

For the period from November 1, 2002, to August 27, 2004, the 
Board finds that the preponderance of the objective and 
probative medical evidence of record is against an increased 
rating in excess of 20 percent for the veteran's cervical 
spine disability.  The RO's assignment of a 20 percent 
rating, again utilizing Codes 5320 and 5290 (see March 2003 
rating decision), was appropriate.

Pertinent medical evidence dated during this period includes 
the report of the January 2003 VA orthopedic examination 
which shows complaints of radicular symptoms.  Cervical spine 
flexion was to 30 degrees, extension to 20 degrees, bilateral 
rotation to 30 degrees, and laterally bending to 20 degrees 
(left) and 25 degrees (right).  No obvious muscle spasm was 
noted.  No postural or fixed deformities of the spine were 
present, and normal neurologic sensation was observed.  
Muscle spasm which restricted range of motion was documented 
in April 2004; EMG testing was reported not to show cervical 
radiculopathy.  

While in the course of the above-mentioned January 2003 VA 
examination the veteran complained of radicular symptoms, 
spasm was not detected.  Muscle spasm was noted in April 
2004.  While the record is conflicted as to the presence of 
intervertebral disc syndrome during this time period 
("symptoms" of radiculopathy reported on January 2003 VA 
examination, but no cervical radiculopathy shown on April 
2004 EMG testing), and even in acknowledging the veteran's 
reported absences from work during this period of time, 
nevertheless, neither medical findings consistent with the 
presence of incapacitating episodes having a total duration 
of at least four weeks or forward flexion of the cervical 
spine being to 15 degrees or less (or complete ankylosis of 
the cervical spine) are of record such as to warrant a rating 
in excess of 20 percent for the period in question.  See 
Codes 5287, 5293, 5237, 5242, and 5243.  As such, for the 
period from November 1, 2002, to August 27, 2004, a rating 
higher than 20 percent for the veteran's service-connected 
cervical spine disability was not warranted.  

The Board also observes that, while on cervical spine range 
of motion testing in January 2003, bilateral rotation was to 
only 30 degrees, indicating a significant degree of 
restriction, the other findings relating to range of motion 
(flexion, extension, and lateral flexion) were, at best, of 
moderate in degree.  The totality of these findings does not 
warrant a finding of severe limitation of motion under Code 
5290 for this period of time to allow for applicability of a 
higher schedular rating.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical spine 
disability, this would also not result in a rating higher 
than 20 percent for the period from November 1, 2002, to 
August 27, 2004.  The veteran did not have an identifiable 
service-connected cervical neurological component.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
cervical spine disability.  At no time, however, have such 
signs as disuse muscle atrophy due to pain been objectively 
been presented, nor has pain caused such pathology as to 
equate to cervical ankylosis.  Finally, it is well to note 
that the assignment of a 20 percent evaluation reflects that 
the disorder is productive of impairment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Hence, an increased 
evaluation under these regulations for painful motion is not 
in order.

In sum, the probative medical evidence for the period from 
November 1, 2002 to August 27, 2004, is against the 
assignment of a rating in excess of 20 percent for a cervical 
spine disability, even upon contemplation of separately 
evaluating the orthopedic and neurological components of the 
veteran's service-connected cervical disability.  His claim 
for a rating in excess of 20 percent is denied.



C. Rating Above 60 Percent for a Cervical Spine Disability, 
from August 28, 2004 to May 31, 2007

For the period from August 28, 2004, to May 31, 2006, the 
Board finds that the preponderance of the objective and 
competent medical evidence of record is against an increased 
rating in excess of 60 percent for the veteran's cervical 
spine disability.  The RO is shown to have used Codes 5399 
and 5243 in supplying that rating.  See January 2005 rating 
decision.  Code 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.  38 C.F.R. § 4.20 (2007).

Pertinent medical evidence dated during this period includes 
the report of a VA pain clinic record dated August 30, 2004, 
which shows that the veteran was seen for an epidural steroid 
injection.  A form signed by a private physician on August 
31, 2004, shows that due to neck pain with radiculopathy the 
veteran required bed rest and epidural injections.  It was 
estimated that the veteran was unable to work from August 28, 
2004, to October 5, 2004.  

A letter dated in April 2005 from the veteran's employer 
indicates that he had been approved for short term disability 
from April 14, 2005, to July 24, 2005. 

Also, the veteran reported in the course of a December 2005 
VA orthopedic examination that he was bedridden for 24 hours 
or more 30 to 45 days in the past year because of pain.  He 
was still working on a full-time basis and reported not 
working from May to August due to recovery from carpal tunnel 
release treatment and back pain.  Examination revealed 
cervical range of motion findings reflective of 45 degrees of 
flexion, 30 degrees of extension, 45 degrees of bilateral 
lateral flexion, and 80 degrees of bilateral lateral 
rotation.  No evidence of spasm was shown.  No fixed cervical 
spine deformity was noted.  Neurologic examination showed 
that cranial nerves (II-XII) were intact.  The examiner did 
note that, regarding intervertebral disk syndrome, the 
veteran did have a radicular component to both his cervical 
and lumbar pain.  The veteran informed the examiner that he 
had been prescribed 24 hours of bed rest 10 times during the 
past year.  

Also, on VA fee-basis examination in February 2007 the 
veteran was noted to be employed.  He added, however, that he 
had missed three months of work in the last year due to 
recurrent mechanical neck pain.  The veteran gave a history 
of one episode of incapacitating neck pain that required 16 
days of bed rest in the past year.  30 degrees of flexion, 20 
degrees of extension, 20 degrees of side bending, and 60 
degrees of bilateral lateral rotation was reported.  The 
diagnoses included cervical degenerative disc disease without 
significant radiculopathy, and moderate mechanical neck pain 
with loss of motion secondary to the disc disease.  

As noted, the pertinent criteria for rating disabilities of 
the spine were revised, effective September 26, 2003.  See 
Codes 5237, 5242, and 5243.  The General Rating Formula for 
Diseases and Injuries of the Spine provides that an 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  As this clearly has not been shown in any 
of the evidence of record, a rating in excess of 60 percent 
is not warranted.

Further, while intervertebral disc syndrome was diagnosed in 
December 2005, and while a radicular component was found at 
that same time, a separate rating for radiculopathy requires 
mild to moderate functional loss due to neurological 
impairment.  Such impairment is not shown in this case.  

D. Rating Above 20 Percent for a Cervical Spine Disability, 
from June 1, 2007

For the period from June 1, 2007, the Board finds that the 
preponderance of the objective evidence is against an 
increased rating in excess of 20 percent for the veteran's 
cervical spine disability.  The RO is shown to have used 
Codes 5399 and 5243 in supplying that rating.  See March 2007 
rating decision.  

Pertinent evidence on file concerning this time period is 
essentially limited to the above-discussed testimony provided 
by the veteran in July 2007.  

At no time from June 1, 2007, is it shown that the veteran 
has a limitation of forward cervical flexion to 15 degrees or 
less, or that favorable cervical ankylosis is present.  See 
General Rating Formula for Disease and Injuries of the Spine.  
Even the most recent medical examination of record, performed 
in February 2007, did not report range of cervical motion 
that approximates the criteria for a higher rating.  At that 
time, cervical flexion was to 30 degrees and the veteran had 
a normal contour of the cervical spine.  Moreover, that 
examiner reported no significant radiculopathy with the 
veteran's cervical degenerative disc disease and moderate 
mechanical neck pain with loss of motion secondary to the 
disc disease.  The examiner said that, functionally, the 
veteran's cervical spine disorder caused him difficulty in 
looking up, reaching overhead, and pushing or pulling.  

E. All Time Periods

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
cervical spine disability are contemplated in the assigned 
10, 20, 60, and 20 percent ratings assigned during the 
pendency of this appeal.  There is no indication that pain, 
due to disability of the cervical spine, causes functional 
loss greater than that contemplated by the 10, 20, 60, and 20 
percent evaluations assigned.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations, for each of the above-
discussed periods of time, for the cervical spine disability.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, while the record reflects that the veteran 
underwent cervical surgery in August 2002, he was awarded a 
temporary total rating through October 2002 that contemplated 
his inability to work due to his cervical ability.  In 
addition, although in his oral and written statements in 
support of his claim, the veteran indicated that he 
frequently missed time from work due to the disability at 
issue, and he submitted some employers' documents indicating 
he was unable to work, notably from August to October 2004, 
when his 60 percent rating was in effect, and from April to 
July 2005, when he evidently received short term disability 
payment and told the December 2005 VA examiner he was unable 
to work due to carpal tunnel release treatment and back pain, 
the veteran was still employed during this period, and there 
is no evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  

Consequently, while the veteran's cervical spine disability 
may well cause some impairment in his daily activities, there 
is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the 10, 20, 60, and 
20 percent schedular ratings assigned during the appeal 
period. adequately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected cervical disorder.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. at 363 (noting 
that the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.







ORDER

From June 26, 2001, to October 31, 2002, a rating in excess 
of 10 percent for a cervical spine disability is not 
warranted.  

From November 1, 2002, to August 27, 2004, a rating in excess 
of 20 percent for a cervical spine disability is not 
warranted.  

From August 28, 2004, to May 31, 2007, a rating in excess of 
60 percent for a cervical spine disability is not warranted.  

From June 1, 2007, a rating in excess of 20 percent for a 
cervical spine disability is not warranted.  

 

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


